Title: To Thomas Jefferson from Margaret Mitchell, with Jefferson’s Order, 10 May 1804
From: Mitchell, Margaret
To: Jefferson, Thomas


          
            Honoured Sir
            New-York May 10th, 1804 Pearl St No. 177.
          
          As the Chief Magistrate of my Country, I approach you with reverence; and concious pride, in that Country, that grants to all its Citizens protection & redress—and in that freedom, that repels not the aggrieved, from the Chair of Justice, with frown severe. As a Philosopher, I address you with confidence, encouraged by the persuasion, that you feel yourself equally the Father & Protector, of all your People, independant of splendour of fortune, or Pomp of Power. As a Man & a Gentleman, I appeal to your sensibility & that condescending attention to our Sex—so Charracteristic. More peculiarly; & more powerfully, than all—as a Parent! I claim your simpathy & aid, in recovering a lost Child, for a bereaved & afflicted Mother.
          Great Sir! How to introduce myself farther, I know not. Misfortunes that have reduced my Husband from oppulence as a Merchant to the scanty ability of supporting eight Children—together with unceasing grief, for the loss, of the Eldest Son, the promissing hope, & prop of declining Life … has sunk my spirits & depressed even my hopes—in recurring however to the past—I shall ever, with peculiar satisfaction, value myself, on the intmacy & friendship of Governor Clinton & his truely Amiable, regretted Lady—Many years a near Neighbour—not from the distinction of Birth or Rank … but for thier more marked distinction, of superior virtue as the approbation of the Virtuous, ever tends to raise me in my own Esteem, While at the same time, it gives an acceptance, with the World. But that loved & respected friend is dead, & the Governor, with the seat of Government is removed far from us; and tho generally acquainted with the most of the inhabitants of the City—from our extreme domestic retirement, for above eight years; can scarcely give a refference to any, who move in the Circles of fashion.
          But my only claim to your notice & favour, independant of relative merit is—Most Respected Sir! that I am unfortunate & afflicted! deeply afflicted! and that the Means & Power, are abundantly Yours, to dispel the Gloom & sooth the Anguish of My Grief! Near four Years since, Our Eldest Son, a lad of about fifteen, at College, finding his time not fully Occupied, obtained access to the Libraries of Novels, with which he became highly fascinated, added to an Ardent vivid immagination, quick sensibility (& from a blameable indulgence in his Father) an impetiossity in obeying the impulse of the moment—he became impatient at the tediousness of his Education, concieved the desire of becoming “the Hero of Events”: too soon, Poor fellow! he had an opportunity of putting his plans into exicution—by disguising himself, he obtained a passage to England. Having an Uncle in London, he was entertained a few months, when his Uncle David Galbreath Esqr. my Brother in law, took a Passage for him to New-York—but Andw. “Wishing to see more of the World” Eloped—since that time, have never heard of the poor unfortunate Child—till last Winter—When the Captain of the Ship Manhattan, having died in Calcutta, the Mate who succeeded him, found a letter from Andw. among his Papers, imploring with most pathetic supplication the Captains interference for his release, as an American, from the galding and degrading thraldom, severe & killing hardships, and worse than Slavery—the Life, of a Common Brittish Soldier!!! which letter, the Mate gave us, who knew him personly & was likewise applied to, for release—he the Mate made application to the Officers but the Coll, one Coll, Mercer—would not even hear him. Since then, Several Ships belonging to this Port, have returned from Calcutta—and some of our most respectable Citizens & Merchants … knowing him & us his Parents, have interceeded, singly, and a number of them collectively—but in Vain, they begged that the Coll. would name a Ransom for him—& they would make it up, & redeem him—The Coll. replied, “he would take no Money, & if he did, the sum he would name, would be more than they could afford.” Mr. Andw. Smith, Owner of the Ship Alleghany, discovered an old acquaintance in the Major, (who was his Townsman) & interceeded for Andw., who would have granted him Andw.’s Enlargment—but was obliged to consult the Coll. Who refused. Since then, Mr. Alexander Bleecker & Captain Elison, who were several years our Opposite Neighbours, in the same house, previously Occupied, by the Governor, on thier Arrival in Calcutta found Andw. Very Ill! Mutch in thier opinion, from his distress of mind—tho essentially from the barbarous manner of kidnapping him—having adminestered to him, some violent intoxicating draughts, in the first instance intruded themselves on his intimacy as Gentlemen & Officers, Abusing the simple credulity of a Child, Who in the hilarity of Spirits drank with them, some fatall potion no doubt prepared on purpose—finding himself overcome he essayed to walk being near Hyde Park—but was obliged to set down—growing worse, he aimed at reaching the Gate, when he was accosted by one of his convivial Companions with an offer of assistance—he asked for a Hack, at the same time giving a shilling to pay for it, & begged for a drink of Water—both of which was procured—he observed when he drank the Water, it had an ill smell—he remembered getting in the Coach with this Officer, who asked to wait on him home to his Lodgings—but remembered no more—for he does not know how long, till he found himself in a wretched Garret—he was again asked his Name, which he declined telling before—on his again refusing he was told, that he had enlisted, he replied if he had, he knew nothing of it—and threatned, with the resentment of his Friends there & in America, as he would appeal to the American Ambassadar. They then took every Means to intimidate him, Which they effected so mutch that he dared scarcely to look at an officer—being totally in thier power & in a weak state of inteelect from a violent fever—the effect of the potion—all his desire was for cold Water, of which they gave him plenty & from that time was totally insensible till he found himself in the Coldstream Ship, on his way to Indea—observing, the Effect of what he had taken—had so compleatly Stupified him—that both Officers & Men, took him for an Idiot, for nearly the whole Passage, from which time, tho he has recovered his sences—he has never had his health.—When he was compelled to answer to a Name, he chose not to disgrace his family—and called himself Edward Bellville or Belville
          The Poor unfortunate Child—He add’s to the above scircumstances, he has payed too dear, for his experience, allmost with Life itself—and begs Captain Elisson to Claim him—that in the remainder of his life, he might attone for his general imprudencies, by his affection & obedience to Parents, he deplores having grieved & whose tenderness he laments in-vain greatly needing as he does, the common offices, of Cold humanity, almost without receiving them—his letter to Mr. Ellisson, I sent to Mr. Galbreath in London—with an affidavit, to apply to the Commander-in Chief for his enlargement. But Oh! Sir. Is there no redress? he may too, refuse—and delay! will be fatal to my Child—before Mr. Bleecker & captain Ellison sailed, they were sent for, to see him die, they found him in a burning fever—but by thier encouragement, he revived.
          Oh! Sir! on my bended knee, do I implore your Authority, in behalf of my Son, my long lost Son. Do not My Honoured Chief! consider my boldness an unbecoming temerity … but in Nobly daring! to appeal to the head & Sourse of American Power, let a weak woman recieve countenance & support from Your dignity; & prove, the affections of an injured Mother can soar beyond the limmits of Ettiquet, in quest of an injured Child, that would appal her, perhaps, in any other scircumstances. Let me prove, to these petty Tyrants they shall not inthral an American, with impunity, & treat with Contempt all the american interest, in thier Port—by your Magnanimity in attending to the voice of a Female—My request, is Sir, That you will condescendingly favour me, With instructions, to our Ambassador to Claim Andw. Mitchell Jun., known by the assumed name of Edward Belville, a Private Soldier, in the 22d’ Regt, of Foot, under Command of Coll’ Mercer—quartered in Calcutta … Should You Grant this, earnest Petition Sir! it will have to go to England, and there wait a precarious Passage out, to that far, far! distant spot when the joyfull News! arrives—perhaps no Vessel for America—& no subsistance—for Miss-Fortune hath nearly chased her Dame entirely from us—
          Then Sir, permit me, to go still farther, and ask, concious of the Power to grant, in the Character I address and Solicit the Favour of a Letter to the Governor General, or Commander in Chief—in anticipation of the Official Demand, which I may send direct for Calcutta, as a Ship will sail from this harbour, in 8 or 10 days.—Captain Ellisson observed, all there, was done by interest—and he presumed, had there appeared, any interference of Power, the matter would have been setled at once.—but what makes them, so tenacious is, that all the Regt, are mere Children quite Boy’s (supposed to be kidnapped in the same way) that there may be a better Chance of their living in that fatal Climate
          Pardon the prolixity or rather tediousness, of this ineligant Epistle, in an unlettered female—let the anxious Solicitude, the grief! the affection’s of the Woundd Maternal heart, plead an excuse for Your Humble Petetioner
          
            Margaret Mitchell 
          
          
            [Order by TJ:]
            the party is reclaimable as being an infant incapable of binding himself. refd. to Secy. of state
          
          
            Th:J.
          
        